No.    94-607
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1995


REALTY TITLE COMPANY, INC.,
A Montana Corporation,
               Plaintiff, Counterclaim     Defendant
                    and Respondent,
     -vs-
FRANCIS M. TINDALL,
               Defendant, Counterclaimant,
                    Crossclaimant and Appellant,
         and
JACK K. MORGENSTERN,
               Defendant, Counterclaimant,
                    Crossclaimant and Respondent.




APPEAL FROM:        District Court of the Tenth Judicial District,
                    In and for the County of Fergus,
                    The Honorable Peter L. Rapkoch, Judge presiding.


COUNSEL OF RECORD:
               For Appellant:
                    Jack R. Stone, Attorney at Law, Lewistown, Montana
               For Respondents:
                    James L. Stogsdill, Attorney at Law, Lewistown,
                    Montana (for Realty Title)
                    William E. Berger; Wilkins and Berger, Lewistown,
                    Montana (for Morgenstern)


                                    Submitted on Briefs:     March 30, 1995
                                                  Decided:   May 4, 1995
Filed:
Justice W. William Leaphart delivered the Opinion of the Court.


        This is an appeal from and order on motions for summary

judgment of the Tenth Judicial District Court, Fergus County. We

affirm.

        The sole issue on appeal is whether the District Court abused

its discretion in concluding that Jack Morgenstern (Morgenstern)

was entitled to exercise the prepayment privilege provided in his

contract for deed with Francis Tindall (Tindall).

        On January 31, 1980, Tindall and Morgenstern entered into a

contract for deed whereby Tindall sold Morgenstern certain real

property.     Attached to the contract was an amortization schedule

(Schedule A) that set forth payments and designated principal and
interest.      The contract specifically allowed the purchaser to

prepay the mortgage. On January 4, 1993, Morgenstern exercised his

prepayment privilege by paying $19,899.22 to Realty Title Company,

Inc. (Realty Title), the escrow agent for this contract for deed.

That amount represented the full principal and interest due at that

time as indicated by Schedule A, and escrow service fees.              Realty

Title delivered the prepayment to Tindall and the proper title,

etc.,    to Morgenstern.   Tindall attempted to return the payment to

Realty Title, claiming, among other things, that the contract for

deed was reinstated, that Schedule A should not be followed, and

that Morgenstern was in default.          Realty Title filed a complaint of

interpleader to force Tindall and Morgenstern to resolve the

conflict so it could complete its escrow responsibilities without

incurring    liability.    Both   Tindall    and   Morgenstern   filed cross-

                                      2
claims and counterclaims.
     The          contract    for deed contains          the   following relevant
provisions:
                            PURCHASE PRICE
            1.   The purchase price herein specified and which
     Purchaser agrees to pay and Seller agrees to accept as
     payment in full for said real and personal property is
     the sum of SEVENTY THOUSAND AND NO HUNDREDS DOLLARS
      ($70,000.00)  payable as set forth on Schedule ltA1'
     attached hereto and made a part hereof for all intents
     and purposes, together with interest at the rate of ten
     percent (10%) per annum on the unpaid principal balance.
     .    .   .

           3.   The purchaser    shall have the right and
     priviledge [sic] of prepaying up to 29% of the unpaid
     balance of the original purchase price, together with any
     unpaid interest accrued to the time of such prepayment at
     any time after the fifth-year payment is paid and
     received; provided that no more than 29% of the total
     purchase price may be paid in any one year.
From 1981 to 1993 when Morgenstern made his final payment, the
parties followed all contractual provisions, including Schedule A,
without complaint or challenge by any party.                     In January 1993,
Morgenstern exercised his prepayment privilege by tendering a check
for $19,899.22, which represented payment of outstanding principal
plus accrued interest and escrow service fees. Tindall argues that
the January 4,          1993 payment was not sufficient, comparing that
payment       with    usual   amortization.        Tindall's arguments are not
tenable.
     The parties clearly intended Schedule A to govern payments,
including allocation of principal and interest and the unpaid
balance.           Paragraph 3,    quoted       above,   permits prepayment with
certain       limitations.      The language and intent of the contract is

                                            3
clear.    We have held that:
       [wlhere the language of a written contract is clear and
      unambiguous there is nothing for the court to construe;
      the duty of the court is simply to apply the language as
      written to the facts of the case, and decide the case
      accordingly.    [Citations omitted.] Courts have no power
      to change the contract or the express language used.
       [Citation omitted.]
Bain v. Williams (19901, 245 Mont. 228, 231-32, 800 P.2d 693, 695.
The contract       in the instant case is clear.                    The prepayment
provision and Schedule A are the contract's controlling provisions
and   were     followed by all            parties    until     Tindall       returned
Morgenstern's     final     payment.      While the contract may be poorly
worded in parts, it is not ambiguous nor are there any provisions
requiring     construction      or     interpretation.        The    terms   of   the
contract are clear.         Tindall received what he bargained for.
      Our standard of review on a grant of summary judgment is the
same as that of a trial court.            Minnie v. City of Roundup (1993),
257 Mont. 429, 431,   849 P.2d 212, 214.         "Summary judgment is proper
only when no genuine issue of             material fact   exists and the moving
party is entitled to a judgment as a matter of law."                  Spain-Morrow
Ranch, Inc. v. West (1994), 264 Mont. 441, 444, 872 P.2d 330, 331-
32.      We hold that the contract is clear, as evidenced by the
contractual language and the parties' observance of that language
since 1981.      The District Court correctly concluded that there is
no genuine issue of material fact between the parties.                 Morgenstern
was entitled to judgment as a matter of law.
      Affirmed.
      Pursuant to Section I, Paragraph 3 cc), Montana Supreme Court

                                           4
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter, and West Publishing Company.




W e concur:


//A